COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:      Laverne Natalie Dailey, Independent Executrix of the Estate of Ruth
                          Carter Carroll, deceased v. Alma McAfee, dependent Administratrix
                          of the Estate of Carl M. Carroll, Jr., deceased

Appellate case number:    01-21-00106-CV

Trial court case number: 297526-402

Trial court:              Probate Court No 2 of Harris County

       Appellee’s amended motion and corrected motion for en banc reconsideration is denied.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court

En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Justice Landau not participating.


Date: ____December 20, 2022_____